THE THIRTEENTH COURT OF APPEALS

                                   13-22-00225-CR


                             Jaikquael Quanterris Bedford
                                          v.
                                  The State of Texas


                                 On Appeal from the
                    377th District Court of Victoria County, Texas
                       Trial Court Cause No. 20-06-32194-D


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

June 23, 2022